 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDIngraham Industries-DivisionofMcGraw-EdisonCompanyandInternationalUnion of Electrical,RadioandMachineWorkers,Local260,AFL-CIO. Case 1-CA-6536September22, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOnMay 6, 1969, Trial Examiner Harry R.Hinkes, issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrialExaminer further found that the Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthe dismissal of these allegations. Thereafter, theGeneralCounsel filed exceptions to the TrialExaminer's Decision, and a supporting brief, and theRespondent filed limited cross-exceptions' with asupporting brief', and an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer, with the limited modification setforth below."(a)RefusingtobargaincollectivelywithInternationalUnion of Electrical,RadioandMachineWorkers, Local 260, AFL-CIO, as thebargainingrepresentativeof its hourly ratedemployees at its Bristol, Connecticut plant, byrefusing to permit the Union, after the grievanceprocedure has been invoked, to perform independenttime studies through its own experts on jobsinvolved in grievances arising under the parties'collective-bargaining agreement."2.Deleteparagraph2(a)and substitute thefollowing:"(a)Upon request, after the grievance procedurehas been invoked, permit the Union through its ownexpertstoperform independent time studiespertaining to jobs involved in grievances arisingunder the parties' collective-bargaining agreement."3.Delete the first indented paragraph of thenotice to all employees and substitute the following:WE WILL NOT refuse to bargain collectively withInternationalUnion of Electrical,Radio andMachineWorkers,Local260,AFL-CIO, byrefusing to permit the Union, after the grievanceprocedurehasbeeninvoked,toperformindependent time studies pertaining to jobsinvolvedingrievancesarisingunderourcollective-bargaining agreement.4.Delete the third indented paragraph of thenotice to all employees and substitute the following.WE WILL, upon request, after the grievanceprocedure has been invoked, permit the Union toconduct its own time studies on the job withrespect to jobs involved in grievances arisingunder our collective-bargaining agreement.IT ISFURTHER ORDERED that those portions of thecomplaint as to which no violation have beenfound are hereby dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthattheRespondent,IngrahamIndustries-Division ofMcGraw Edison Company,Bristol,Connecticut, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified.1.Deleteparagraph 1(a) and substitute thefollowing:'The Respondent does not except to the Trial Examiner's findings andconclusions,but contendsthat the TrialExaminer'sRecommended Orderis too broad in scope As the modification set forth herein reflect;, theRespondent'sexceptions have beengranted tothe extent we deemwarranted.HARRY R. HiNKES, Trial Examiner. The complainthereinwas issued on January 23. 1969, pursuant to acharge byInternationalUnion of Electrical, Radio andMachine Workers Local 260, AFL-CIO (herein called theUnion),filedandserveduponIngrahamIndustries-Division ofMcGraw Edison Company (hereincalledtheCompany or Respondent), on or aboutNovember21,1968ThecomplaintallegesthatRespondent in violation of Section 8(a)(1) and (5) of theAct has refused the Union's request to time study a joband has failed to notify the Union and permitsaid unionto attend a meeting with Respondent's employees. Byanswer duly filed, Respondent has denied the commissionof any unfair labor practices alleged in the complaintA hearing was held before me atBristol,Connecticut,on March 27, 1969, at which all parties were representedand were afforded lull opportunity to participate. examinewitnesses, and adduce relevant evidence Briefs have beenreceived from the Respondent and the General Counseland have been given careful consideration.Upon the entire record in this proceeding, I make thefollowing:178 NLRBNo 89 INGRAHAM INDUSTRIES559FINDINGS of FACTi.JURISDICTIONRespondent is and has been at all times material heretoa corporation duly organized under and existing by virtueof the laws of the State of Delaware. It maintains itsprincipalofficeandplaceofbusinessinBristol,Connecticut, where it is engaged in the manufacture, saleand distribution of timing devices including clocks,watches, and related products. In the course and conductof its business Respondent causes large quantities of metalandmetalpartsusedby it to be purchased andtransported in interstate commerce from and throughvarious states of the United States other than the State ofConnecticut, and causes substantial quantities of timingdevices to be sold and transported from Connecticut tostatesof the United States other than the State ofConnecticut. In the course and conduct of its business, theRespondent annually ships products having a value inexcessof$50,000 to points outside the State ofConnecticutThe complaint alleges and Respondent'sanswer admits that the Respondent is and has beenengaged in commerce within the meaning of the Act.II.Till- I ABORORGANIZATION iNVOi yhDThe complaint alleges and Respondent's answer admitsand I find that International Union of Electrical, RadioandMachine Workers Local 260, AFL-CIO. is a labororganization within the meaning of Section 2(5) of theAct111.THE UNFAIRi.&tiORPRACTICFSA BackgroundThe complaint alleges and Respondent's answer admitsthat at all times since June 15, 1950, the Union has beenthe representative for the purposes of collective bargainingof a majority of the employees in a unit consisting of allhourly rated employees of the Respondent employed at itsBristol plant, exclusive of officers, executives, office andsalariedemployees.foreman,assistantforeman, lineforeman, sub-foreman, titnekccpers, assistant timekeepers.engineers, draftsmen, janitors, nurses, clerks, uniformedplant protection employees and all supervisors as definedinSection 2(11) of the Act. In November and December1967, a contract was negotiated by the Company and theUnionwhichwas signed inMay 1968 retroactivelyeffective.however, to January 1. 1968. Among otherthings. said contract at article V I lI provides:2. (a) Piece or incentive rates, when once set after areasonable trial period, shall not be reduced unlesschanges in methods, processes or material amounting tofiveper cent (5%), up or down, shall indicate thepropriety of such a change in the rate.(b)Revisions to standards as a result of changes willbe to only those elements affected unless it is possiblefor time values of unchanged elements to be different asa result of their occurring at different points in thesequence, in which case those elements too will beincluded in the revised study(c)The Company will furnish to the Union, uponrequest, all data, including a copy of the time study, toshow the accumulation of elements and time equal to orin excess of five per cent (5`h) on which the change isbased, but provided that such copies of the time studywill not be removed from the premises, except for safekeeping in Local Union files, nor allowed to bedisclosed to anyone other than the Union officials andthe particular operators whose job is under discussion.(d)When there has been an accumulation of changesamounting to five per cent (5%) or more, up or down,the changes will be made effective and the standard willhe corrected to include them(e)The Union will have the right to challenge anystandard set by the Company through the grievancemachinery up to and including arbitration.3No employee shall suffer a reduction in his day ratebecause of the temporary transfer from one job toanother, unless the employee requests the transfer orvoluntarily agrees to the transfer.19.After a temporary piecework rate has run for three(3) calendar months and for not less than 480 workhours of actual operation either a permanent rate shallbe set on the job or the rate on the job ,it the expirationof such temporary rate period shall stand as apermanent rate and shall not thereafter be changedexcept as otherwise provided in the contract.20.A special day rate of S1.85 per hour is establishedfor all pieceworkers when temporarily working on daywork for any reason.Said agreement also speaks of grievance procedures andarbitration. Article XIV provides.In the event that differences arise between theCompany and any of its employees within the scope ofthe provisions in this contract. means are provided forthesettlingofsuchdifferencesby the grievanceprocedure outlined in the following sections:(a)Between the department steward and theforeman.(b)Between the department steward and shopstewardandthegeneralsuperintendent'srepresentatives.(c)Between the Union Committee, consisting of notmore than five (5) employees and the management*****6.All differences, disputes and grievances between theparties, that shall not have been satislactorily settledafterfollowing the procedure hereinabove set forthshall,at the request of either party, be promptlysubmitted to arbitration by a Board of Arbitration . .8Grievances.within the meaning of the grievanceprocedure, shall consist only of disputes about workingconditions, about the interpretation and/or applicationofparticular clauses of this agreement, and aboutalleged violations of the agreement, including allegedabuses of discretion by supervisors in the treatment ofemployees. Changes in general business practice, theopening or closing of new units, the choice of personnel,the choice of merchandise to he sold, or otherbusiness questions of a like nature not having to dodirectly and primarily with the day-to-day life of theemployees and their relations with their supervisorsshall not be the subject of grievances and shall not bearbitrableIfany question arises as to whether aparticular dispute is or is not a grievance within themeaning of these provisions. the question may he taken 560DECISIONSOF NATIONALLABOR RELATIONS BOARDup through the grievance procedure and determined ifnecessaryby arbitration.9Until the foregoing grievance procedure shall havebeen fully exhausted, there shall be no interruption orcurtailment of operation by any employee on account ofa grievance, and the parties agree to handle each stageof the grievance procedure in as prompt a manner aspossible.B. The Tirnestudy IssueIn June, 1968, the Union requested permission to havesome of the jobs studied by their own timestudy expert"especially where the job has been cut drastically and theones on which we have filed grievances." Within a fewdays thereafter, General Manager Modeen of the SpecialProducts Division of the Respondent replied stating thattheCompany had furnished copies of the Company'stimestudies in all caseswhere piece or incentive rates have been set or changedas provided in Article VIII, Section 2(a). (b), (c), and(d) of the agreement between the Company and theUnion effective January I, 1968. No job has been `cutdrastically' as alleged by the Union's letter of June 13,1968. All grievances challenging piecework rates will bedefended on this basis.InAugust, 1968, the Union began receiving complaintsfrom some of the employees who were being transferredfrom their jobs to new jobs on a new conveyor beinginstalled. and who were allegedly experiencing a loss intheirwages as a result. At about the same time theCompany supplied the Union with its timestudies coveringthose fobs. Union President Owens, an employee of theRespondent, then asked Manager Modeen that the Unionbe permitted to make its own timestudy, to which Modeenreplied that it could not be done. The union president thenwrote to Modeen requesting the Union's timestudy manfor the various jobs At a subsequent committee meetingtheCompany replied that its position was unchanged.That position was stated by the Company on September10, 1968 in its answer to the grievance filed by the Unionconcerning the employees' loss of pay by their changeoverto the new conveyor.In it the Company slatedThe Company exercised its contractual right when itinstituted a piece work conveyor operation. Article 11grants the Company the right, among other things, "todetermine themethods,processesandmeans ofmanufacture."Article VIII, Section 2(a). (b), (c) and (d) are pertinentonly to revisions of standards and rates that have beenenforced beyond a reasonable trial period.While it istrue in Section 2(e) that the Union has the right tochallenge any standard set by the Company, Section 19ofArticleVIII defines a period of three calendarmonths or not less than 480 work hours as the trialperiod.Therefore the conveyor rate in question wouldassume a permanent status on at the expiration of thiscontractual time periodA contractual step "c"meetingconcerning thisgrievance was held between the Company and the Unionon October 7, 1968, at which meeting the Company againraised the defense of the propriety of pursuing step "c"meetings or arbitrations in view of section 19, article VIII,whichallegedlycreatesa3-month trial period forstandards set by the Company. On November 7, theUnion requested arbitration on this grievance and onNovember 16 the matter was referred to the AmericanArbitration Assocation.As ofMarch 27, 1969, the date ofthe hearing in this matter,saidarbitrationwas stillpending before the arbitrator.In the meantime,however,theUnion had filed its charge in this proceeding onNovember 20, 1968, and the complaint and notice ofhearing had been issued on January23, 1969.C. Analysis and Conclusion on the Timestudy IssueIt thus appears that the grievance filed by the Unionwith respect to the new conveyor was concerned with analleged loss in pay sustained by the employees in thatdepartment. The Company denied the grievance, arguingthat the 3-month trial period provision of the contractbetween the Company and the Union barred the Union'schallenge. Thatissuehas been referred to arbitration for adecision.itisnot,however,before the Board foradjudication.The issue before the Board, generated by thisproceeding, is whether the Union's request for their owntimestudy of the new conveyor, in support of theirgrievance concerning the rate of pay in that department,should he enforced. The Company's position was clearlyexpressed by Manager Modeen in his testimony:Q. So you turned down the Union request to havejob studies made by their own time-study expert?A. Yes.Q.Why did you do that?A. I felt the issue of time study is well covered in ourcontract through the clauses that relate to the methodinwhich rates shall be set and wages shall be paid andhow they shall be challenged.Q.When you state how they shall be challenged areyou referring to Article VIII, Section 2(e)?A. Yes, I am on page 19.Article VIII, section 2(e), gives the Union the right tochallenge any standard set by the Company through thegrievance machinery up to and including arbitration.Counsel for the Respondent correctly states thatSection 8(a)(5) of the Act requires an employer, uponrequest,tofurnishallinformationrelevanttothebargaining representative's intelligent performance of itsfunction. He addsInsofar as grievances are concerned, it has been heldthat intelligentperformance includes conducting ofindependent time studies to determine whether theUnion should accept proposed piece rates or proceed toarbitration, the finalstep in the grievanceprocedureCounsel for the Respondent further notes that allmaterial relevant to the arbitration of the new conveyorgrievance was supplied to the Union and that the Unionhas elected to proceed to arbitration under the provisionsof the contract between it and the Company, making thatelection without waiting for its own independent timestudyreport.He further notes that said election to go toarbitration was made by the Union even before it filed itscharge against the Company. From this he argues thatsince the Union has already made its decision to proceedto arbitration, it has thereby waived the general rule whichgives it the right to have its own independent time studiesto determine whether it should proceed to arbitration I donot agree.It is true, as argued by Counsel for the Respondent,that inFafnir Bearing Cov.N L R.B.362 F.2d 716(C.A. 2), enfg. 146 NLRB 1582, the Court noted that thetimestudieswere needed by the Union to determine"whether to take the grievances to arbitration in the first INGRAHAM INDUSTRIESplace " Here. of course, the matter has been referred toarbitration even without the Company's permission for anindependent time study. 1 do not, however, read theFafnirdecisionas limiting a union's right to timestudies tosituations where the Union is considering the advisabilityof going to arbitration. The Supreme Court has explicatedthe duty of an employer to furnish information to therepresentative of its employees more broadly InN L R BvAcme Industrial Co .385 U S. 432, the Union tiledgrievances charging the employer with violations of theircollective agreement by the removal of certain machineryfrom the plant Thereafter the Union requested certaininformation concerning that removal which the Companyrefused to furnish arguing that the grievances were barredby certain time limitations specified in their collectiveagreement. The Board held that the Union was entitled totheinformationrequestedwithoutwaitingforthearbitrator'sdeterminationoftherelevancyof therequested information. The Court affirmed the decision ofthe Board citing Section 8(d) of the Act which definescollective bargaining as including "the mutual obligationof the employer and the representative of the employees tomeet at reasonable times and confer good faith withrespect to . . . any question arising [under an agreement]The Supreme Court went on to sayFor when [the Board] ordered the employer to furnishthe requested information to the Union, the Board wasnot making a binding construction of the labor contract.Itwas only acting upon theprohahlilitithat thedesired information was relevant and that it would he ofuse to the union in carrying out the statutory duties andresponsibilities.This discovery-type standard decidednothing about the merits of the union's contractualclaims.When the Respondent furnished the requestedinformation, itmay appear that no subcontracting orwork transfer has occurred, and, accordingly, that thegrievances filed are without merit. .Far from intruding upon the preserve of the arbitrator.the Board's action was in aid of the arbitral process.Arbitration can function properly only if the grievanceprocedures leading to it can sift out unmeritoriousclaims. [Emphasis supplied.]Here, too, the granting of an independent timestudy totheUnionmight very well either assist the Union inpresentingamore persuasive argument before thearbitrator when it appears before him in its function asthe bargaining representative of the employees affected or,in the alternative, may convince the Union that furtherlitigationevenbeforethearbitratormaybeadvantageously discontinued. In that sense the timestudyrequested is needed by the Union for the properperformance of its duties.Iconclude, therefore, that the Union is entitled tomake its own independent timestudy of the jobs involvedin the pending grievance. The fact that such requests fortimestudiesmay be subject to grievance and arbitrationprocedures does not constitute a waiver of the Union'sstatutory right to such mformation.N L R B v. PerkinsMachinery Co ,326 l-.2d 488 (C.A.1).Timken RollerBearing Co.138 NLRB 15, 16.Nor does the fact that the Union elected to proceedwith its grievance and arbitration of the alleged wage losswithout receiving the requested permission to conduct itsown timestudy relieve the Respondent from its statutoryduty to grant such requests. It is conceded that therequests for time studies were made before the grievanceprocedures were completed. The Respondent was under a561duty to grant those requests at that time. In failing to doso it violated Section 8(a)(5) of the Act for which aremedial order is warrantedMoreover, I see no logic orjustificationindenying theUnion its right to anindependent timestudy merely because it attempted to winitsgrievance under the contract without such a timestudydue to the refusal of the employer to furnish it. To adoptthe argument of counsel for the Respondent would meanthatan employer could block a union's attempt atutiliLationof a contractual grievance procedure by anunlawful refusal to grant a union an independent timestudyorother information to which it is entitledstatutorily and without which it may he unable to prevailin the grievance or arbitration procedures. On the otherhand, if the union attempted to go forward with thegrievance and arbitration procedures handicapped by theemployer'sunlawful refusal to allow an independenttimestudy, counsel for the Respondent would consider thisto he a waiver of their right to the timestudy. A waiver ofastatutoryright,however,mustbeclearlyandunmistakably established and it is not likely to beinferred.Cloverleaf Divisionof Adams Dairy Co.,147NLRB 1410 Moreover, the employer should not bepermitted to gain advantages by hisunlawfulrefusal topermit timestudies.Counsel for the Respondent places great reliance uponthe decision of the Board inIlerculecMotor Corporation,136 NLRB 1648, where it held that the employer had notviolated the Act in refusing to furnish wage data requestedby the Union. That decision, however, was explained bythe Boardin itslater decision inTimken Roller BearingCompany,138NLRB 15, 16, fn 4. The Board pointedout that inHerculesthe Union asked for wage data withrespect to a particular matter on which a grievance hadbeen filed.The Company contended, contrary to theUnion, that the matter could not properly be made subjectof a grievance under the terms of the party's contract. Inview of these conflicting contentions, the Board majorityconcluded that the basic issue was not one concerning theproduction of wage data but rather one of contractinterpretation, i.e.,whether the matter in dispute wasarbitrable and this question, it held, was for the arbitrator.Here,however, thereisnodisputeconcerning thearbitrability of the Union's request for an independenttimestudy. Indeed, the Respondent's refusal is based upontheir contract with the Union providing for grievance andarbitration procedures. Consequently, unlike theHerculescase, this case presents the issue concerning the productionof data rather than one of contract interpretation.Accordingly, I conclude that Respondent's failure togrant the Union's requested independent timestudy was anunfair labor practice in violation of Section 8(a)(5) of theAct, in the absence of any showing that the request wasimproper or unreasonably burdensome on the company,WilsonAthleticGoodsManufacturingCo.,Inc.,169NLRB No 82.D. TheMeeting IssueThe complaintalleges:Since on or about November 19, 1968, Respondentfailed to notify the Union and thereafter refused topermit theUnion to attend a meeting with itsemployees relative to the pension and profit sharingplan.By such actions Respondent bargained directlyand individually with its employees in the unit describedinrespect to rates of pay, wages,hours ofemployment,orotherconditionsofemployment. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover,Respondent thus deprived the Union ofinformationnecessaryand relevant to the Union'sadministration of the collective-bargaining agreement.In the agreement of January 1, 1968, referred to earlier,article IX includes a so-called McGraw-Edison CompanyProfitSharingPlan. In addition,there are provisionsrelatingto a so-calledIngrahamCompany RetirementIncomeAgreement (hereinafter referred to as the"pension plan")DuringJanuary 1968, the Company helda number of meetings with a total of 650 to 750 of itsemployees for the purpose of properlyenrolling them inthe Profit Sharing Plan. The Union was represented at allsuch meetings.The Profit SharingPlan requires3 years ofcontinuousservice for automatic qualification. January 1 and July 1of each year are dates when such newly qualifiedemployees are enrolled and others can stop, start, decreaseor increase their voluntary contributions.Accordingly,meetingswere held shortly before July, 1968 and inNovember 1968. Attendance at the July meeting waslimited to seven and attendance at the two Novembermeetingswasdividedbetween36employeesTheemployees who attended the November meetings werethose who had attained the 3 years of continuous servicerequiredunder the plan. UnionPresidentOwens andUnion Steward Medley heard of the November meetingsand requestedpermissiontoattend, charging that theemployer had misinformed the employees concerning theireligibility in the January meeting. This was denied byCompany SuperintendentBordan,and I credit histestimony in this respect, particularly since the employeeswere given brochures describing the Profit Sharing Plan aswell as copies of the agreementcontainingdetails on thepension planMoreover, it appears that counsel for theGeneralCounseldoesnotinsistthatthecompany"misinformed" its employees. The brief of counsel for theGeneral Counsel states his position clearlyHere the company was explaining matters relating tothe Profit Sharing Plan, clearly a subject covered by thecurrent contractThe testimony by the Union officialswas thatsomeconfusionexisted as a result of meetingsheld by the company in January. [Emphasis supplied.]Without goingintothe merits or even the details of theplan, it is crystal clear that the Union had a right to bepresentwhile the plan was being explained to theemployees. If there was any possible ambiguity certainlytheUnion was entitled to make sure the facts werecorrectly explained to the employees.No assertionisbeingmade that the Plan was changedunilaterally,only that the Union has a right to bepresentduring the explanation period.Nor is anycontentionmade that the Company did not have a rightto address the employees. Simply staled, the Union hasa statutory right to bepresent.Counsel for the Respondent, on the other hand, arguesthat theNovember meetings were simply routine innotifying the newly eligible employees of their coverageand benefits. He cites the fact that no negotiations tookplacenordid the Company bargain directly andindividually with its employees in respect to rates of pay,wages,hours of employment or other conditions ofemployment In addition, neither party could unilaterallychange the Profit Sharing Plan Finally, I note thetestimony in the recordthatunionrepresentation isneither customary nor generally desired in meetings of thecompany with individual employees concerning their BlueCross, insurance benefits, accident and sickness insuranceand personal individual problemsThe Board has recognized that an employee's right tounion representation does not apply to all dealings withhis employer which may eventually or ultimately affect theterms and conditions of his employment.Jacobe-PearsonFord, Inc,172NLRB No84:Chevron Oil Co.,168NLRB No. 84. In both of these cases, the Board found nounfair labor practice in a company's refusal to allowunion representation at a meeting called merely for thepurpose of gathering information from employees I seeno basis for according a union even greater rights wherethepurpose of the meeting is merely to disseminateinformation to the employees, but without any attempt atnegotiationoradjustmentofgrievances.See also,American Printing Company,173NLRB No. 17, wheredespite the absence of the employees' union representativeat a meeting called by the employer, the Board found nounfair labor practiceinanemployer's meeting with hisemployees to tell them that their wage demand could notbe met and asking them to be "reasonable "Here,wherethemeetingwas to disseminateinformation to the employees concerning a profit-sharingplan which had been negotiated by the Company withunion representatives of the employees, without anyattempt to modify or re-negotiate such plan, the details ofwhichmust have been well known to the unionrepresentatives, I find no basis for concluding that thecompany thereby refused to bargain collectively with therepresentatives of the employees within the meaning ofSection8(a)(5)of the Act. Accordingly, I shallrecommend that this allegation of the complaint bedismissed.CONCLUSIONS OF LAWIBy refusing the Union's request for an independenttimestudy of jobs whose pay rates were the subject ofgrievances filed by the Union, the Company has engagedinand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.2.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meanmg ofSection 2(6) and (7) of the Act3.Bymeetingwith its employees to explain theprovisions of a profit sharing plan, the terms of which hadbeen agreed upon between the Company and the unionrepresentatives of its employees, the Company did notengage in an unfair labor practice within the meaning ofSection 8(a)(5) and (1) of the Act despite its refusal topermit union representatives to attend such meetings.Tiiu REMEDYHaving found that the Company engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionwhich I find necessary to effectuate the policies of theAct.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law. I recommend that the Respondent,IngrahamIndustries-DivisionofMcGraw-EdisonCompany, its officers, agents, successors, and assigns,shall.1.Cease and desist from: INGRAHAM INDUSTRIES(a)Refusing to bargain collectively with InternationalUnion of Electrical, Radio and Machine Workers, Local260,AFL-CIO, as the bargaining representative of itshourly rated employees at its Bristol, Connecticut plant,by refusing to permit the Union to perform independenttime studies through its own experts on jobs involved ingrievances arising under the party's collective-bargainingagreement.(b) In any like or related manner interfering with theefforts of the Union to bargain collectively with it inbehalf of the hourly rated employees at the Bristol,Connecticut, plant.2. Take the following affirmative action:(a)Upon request, permit the Union through its ownexperts to perform independent time studies pertaining tojobs involved in grievances arising under the party'scollective-bargaining agreement.(b) Post in its offices and plant at Bristol, Connecticut,copies of the attached notice marked "Appendix."' Copiesof said notice on forms to be furnished by the RegionalDirector for Region I. shall, after being duly signed bytheRespondent'srepresentative,bepostedbytheRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuousplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.'IT IS FURTHER RECOMMLNDED that the complaint bedismissed in all other respects.'In the event that this Recommended Order is adoptedby theBoard, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.If the Board'sOrder is enforced by a decree of the United States Court of Appeals, thenotice will be further amended by the substitution of the words "a decreeof the United States Court of Appeals Enforcing an Order" for the words"a Decision and Order "'In the event that this Recommended Order is adopted by the Board,this provisions shall be modified to read "Notify the Regional Director forRegion 1, in writing, within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith "563APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withInternationalUnion of Electrical, Radio and MachineWorkers, Local 260, AFL-CIO, by refusing to permittheUnion to perform independent time studiespertaining to jobs involved in grievances arising underour collective-bargaining agreement.WE WILL NOT in any like or related manner interlerewith the efforts of the Union to bargain collectively onbehalfoftheemployeescoveredbyourcollective-bargaining agreement.WF WILL, upon request, permit the Union to conductitsown time studies on the job with respect to jobsinvolvedingrievancesarisingunderourcollective-bargaining agreementINGRAHAMMCGRAW-EDISONCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Ifemployees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, John FKennedy Federal Building, Cambridge & New SudburyStreets,Boston,Massachusetts02203,Telephone617-223-3300.